MEMORANDUM **
Hassan Rashidian appeals pro se from the district court’s summary judgment in his Bivens action alleging deliberate indifference to his safety while he was a detainee at an Immigration and Customs Enforcement Service Processing Center. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Beene v. Terhune, 380 F.3d 1149, 1150 (9th Cir.2004), and we affirm.
The district court properly granted summary judgment to defendant Reelosa-do because Rashidian failed to raise a triable issue as to whether Reclosado knew of and disregarded an excessive risk to Rashidian’s health or safety. See Gibson v. County of Washoe, Nev., 290 F.3d 1175, 1187 (9th Cir.2002); see also School Dist. No. 1J, Multnomah County, Or. v. ACandS, Inc., 5 F.3d 1255, 1264 (9th Cir.1993) (discussing circumstances under which a nonmoving party may not substitute an affidavit alleging helpful facts for earlier deposition testimony harmful to its case in order to avoid summary judgment).
*178Rashidian’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.